DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/738,765 filed 01/09/2020 in which claims 1-6 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,560,869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application
Patent 10,560,869
Claim 1. A method for a wireless device to perform frequency measurement in a wireless communication system, the method 

identifying a signal strength condition of a serving cell by (i) comparing a cell selection RX level, Srxlev, value of the serving cell and a threshold value SnonIntraSearchP, and (ii)comparing a cell selection quality, Squal, value of the service cell and a threshold value SnonIntraSearchQ; and

 performing a frequency measurement for the neighbor frequency without considering the identified signal strength condition, wherein a priority of the neighbor frequency is lower than or equal to a priority of a serving frequency.
Claim 7. A method for a user equipment (UE) to perform frequency measurement in a wireless communication system, the method comprising: receiving, from a serving cell, a first priority of a first neighbor frequency and a second priority of a second neighbor frequency; receiving, from the serving cell, a first distribution parameter and a second distribution parameter, wherein the first distribution parameter includes a first redistribution factor related to the first neighbor frequency and does not include a list of specified cells related to the first neighbor frequency, wherein the second distribution parameter includes a second redistribution factor related to the second neighbor frequency and a list of specified cells related to the second neighbor frequency, and wherein the specified cells are configured by a network; and based on the list of specified cells related to the second neighbor frequency included in the second distribution parameter, performing the frequency measurement for the second neighbor frequency including the list of specified cells related to the second neighbor frequency, regardless of quality of the serving cell, wherein the frequency measurement for the first neighbor frequency is not performed based on the first distribution parameter not including the list of specified cells, and wherein the first priority and the second priority are lower than or equal to a priority of a serving frequency to which the serving cell belongs.
wherein the quality of the serving cell includes at least one of a cell selection RX level (Srxlev) value of the serving cell or a cell selection quality (Squal) value of the serving cell. 
 wherein the frequency measurement is performed for the second neighbor frequency regardless of whether the serving cell satisfies a cell selection condition. 
  wherein the cell selection condition of the serving cell is a condition such that the Srxlev value of the serving cell is larger than a first threshold value and the Squal value of the serving cell is larger than a second threshold value

Claims 2 and 5
Claim 2
Claims 3 and 6
Claim 4
Claim 4. A wireless device for performing frequency measurement in a wireless communication system, the UE comprising:  34Docket No. 2101-71381C1 a memory; a transceiver; and at least one processor to connect the memory and the transceiver, wherein the at least one processor is configured to: control the transceiver to receive priority information of at least one neighbor frequency, receive redistribution information for the at least one neighbor frequency and cell list information related to the at least one neighbor frequency, identify, among the at least one neighbor frequency, a neighbor frequency for which the redistribution information and the cell list information are configured, 

identify a signal strength condition of a serving cell by (i) comparing a cell selection RX level, Srxlev, value of the serving cell and a threshold value SnonIntraSearchP, and (ii)comparing a cell selection quality, Squal, value of the service cell and a threshold value SnonIntraSearchQ, and

perform a frequency measurement for the neighbor frequency without considering the identified signal strength condition, wherein a priority of the neighbor frequency is lower than or equal to a priority of a serving frequency.
Claim 11. A user equipment (UE) for performing frequency measurement in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor to connect the memory and the transceiver, wherein the processor is configured to: control the transceiver to receiving, from the serving cell, a first distribution parameter and a second distribution parameter, wherein the first distribution parameter includes a first redistribution factor related to the first neighbor frequency and does not include a list of specified cells related to the first neighbor frequency, wherein the second distribution parameter includes a second redistribution factor related to the second neighbor frequency and a list of specified cells related to the second neighbor frequency, and wherein the specified cells are configured by a network; and based on the list of specified cells related to the second neighbor frequency included in the second distribution parameter, performing the frequency measurement for the second neighbor frequency including the list of specified cells related to the second neighbor frequency, regardless of quality of the serving cell, wherein the frequency measurement for the first neighbor frequency is not performed based on the first distribution parameter not including the list of specified cells, and wherein the first priority and the second priority are lower than or equal to a priority of a serving frequency to which the serving cell belongs.
wherein the quality of the serving cell includes at least one of a cell selection RX level (Srxlev) value of the serving cell or a cell selection quality (Squal) value of the serving cell. 
 wherein the frequency measurement is performed for the second neighbor frequency regardless of whether the serving cell satisfies a cell selection condition. 
  wherein the cell selection condition of the serving cell is a condition such that the Srxlev value of the serving cell is larger than a first threshold value and the Squal value of the serving cell is larger than a second threshold value




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al (US 2018/0035342 A1).

Regarding claim 1, Fujishiro teaches a method for a wireless device (Fujishiro: Figs. 2 and 18, UE) to perform frequency measurement in a wireless communication system , the method comprising: 
	receiving priority information of at least one neighbor frequency (Fujishiro: Fig. 18; [0070]; [0088], UE receiving neighboring cell/frequency priority from the serving cell in SIB); 
	receiving redistribution information for the at least one neighbor frequency and cell list information related to the at least one neighbor frequency (Fujishiro: Fig. 18; [0037], [0070], UE receives redistribution parameter and list of cell/frequency receives in SIB); 
	identifying, among the at least one neighbor frequency, a neighbor frequency for which the redistribution information and the cell list information are configured (Fujishiro: Fig. 18; [0037]; [0070]-[0071], UE selects a target cell/frequency based on a redistribution parameter/priority; priority and cells are identified in SIB); 
	identifying a signal strength condition (Fujishiro; [0071], start condition) of a serving cell by 
	(i) comparing a cell selection RX level, Srxlev, value of the serving cell and a threshold value SnonIntraSearchP, and (ii) comparing a cell selection quality, Squal, value of the service cell and a threshold value SnonIntraSearchQ (Fujishiro: [0078]-[0081]) and 
	performing a frequency measurement for the neighbor frequency without considering the identified signal strength condition (Fujishiro: [0103], UE measurement quality of neighboring cell/frequency even if conditions are not met; see also Fig. 8: S22 and Fig. 10:S12), 
	wherein a priority of the neighbor frequency is lower than or equal to a priority of a serving frequency (Fujishiro: Fig. 18; [0136]; UE measures frequency regardless of condition; Fig. 18 shows frequency having lower priority).
  
Regarding claim 4, Fujishiro teaches a wireless device for performing frequency measurement in a wireless communication system (Fujishiro: Figs. 2 and 18, UE), the UE comprising:  34Docket No. 2101-71381C1 a memory; a transceiver; and at least one processor to connect the 
	receive priority information of at least one neighbor frequency (Fujishiro: Fig. 18; [0070]; [0088], UE receiving neighboring cell/frequency priority from the serving cell in SIB); 
	receive redistribution information for the at least one neighbor frequency and cell list information related to the at least one neighbor frequency (Fujishiro: Fig. 18; [0037], [0070], UE receives redistribution parameter and list of cell/frequency receives in SIB); 
	identify, among the at least one neighbor frequency, a neighbor frequency for which the redistribution information and the cell list information are configured (Fujishiro: Fig. 18; [0037]; [0070]-[0071], UE selects a target cell/frequency based on a redistribution parameter/priority; priority and cells are identified in SIB); 
	identify a signal strength condition (Fujishiro; [0071], start condition) of a serving cell by 
	(i) comparing a cell selection RX level, Srxlev, value of the serving cell and a threshold value SnonIntraSearchP, and (ii) comparing a cell selection quality, Squal, value of the service cell and a threshold value SnonIntraSearchQ (Fujishiro: [0078]-[0081]) and 
	perform a frequency measurement for the neighbor frequency without considering the identified signal strength condition (Fujishiro: [0103], UE measurement quality of neighboring cell/frequency even if conditions are not met; see also Fig. 8: S22 and Fig. 10:S12), 
Fujishiro: Fig. 18; [0136]; UE measures frequency regardless of condition; Fig. 18 shows frequency having lower priority).
Regarding claims 2 and 5, Fujishiro teaches wherein the at least one neighbor frequency is an inter- frequency or an inter-radio access technology (RAT) frequency are received through system information (Fujishiro: [0403], see also [0040], [0070]). 
 
Regarding claims 3 and 6, Fujishiro teaches wherein the priority information is received through the system information (Fujishiro: [0070]).
  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478